DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:  In claim 1, line 9, the word “transit” has been deleted and the word --transition-- inserted therefore.

Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner s statement of reasons for allowance:
-As to claim 1 the prior art does not teach or disclose a method for transferring to or from a collecting surface by longitudinally feeding products to a transition zone, supplying at least one product to a second transition zone on the opposite side of the collecting surface, pushing products transversely from the first zone to the second and gripping at the moment of transfer each column of products and moving them towards one another wherein a first gripping member is fixed and a second member is mounted so as to be laterally movable. The combination with the rest of the claim language is not taught or fairly suggested in the prior art.
-As to claims 9-11 and 20, the prior art does not teach or disclose an accumulation conveyor having a first transit zone fed longitudinally by an entry conveyor and second transit zone that supplies a file of product to an exit conveyor, both first and second zones being located on opposite borders of a collection surface, wherein a file of products is transversely transferred with respect to the longitudinal feed from the first transit zone to the collection surface or from the collection surface to the second transit zone, wherein the products are gripped by a first member laterally moving toward a fixed second member thereby gripping the products in between. The combination with the rest of the claim language is not taught or fairly suggested in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled 'Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905. The examiner can normally be reached M-F 7:30-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESTER RUSHIN, III/
Examiner
Art Unit 3651



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651